DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-2 and 4-6 are examined herein.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 requires: 
0.25 to 15 mass % of a water-insoluble dietary fiber, and 
50 mass % or less of one or more of the group consisting of a fruit juice and a vegetable juice; which presents a narrow mass% ratio of 0.25:0 to 15:50.
Then the claim further asserts that the amount of the two ingredients are in an amount wherein the ratio of mass%, is 1:1 to 1:100, which is much broader than the mass% ratio provided by the amounts claimed.
This makes the claim indefinite because claim 1 presents both a broad range and a narrow range in the same claim.

Claim 1 requires solid ingredients that are dried, however the claim is toward a liquid composition, therefore a critical element is missing, such as one that identifies how ingredients in a liquid remain dry/in a solid state.
 A composition claim is toward a composition as a whole, the ingredient in the composition (not the source of the ingredients), and any chemical or physical structure said ingredients impart to the composition as a hole. Therefore the claim of dried ingredients in a liquid composition is indefinite.  Claim 1, towards a juice consisting of a liquid, presents a similar issue, wherein it is unclear as to how juice when in a liquid seasoning comprising solids, has nothing other than liquids.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Aquino in view of MS.
Aquino: WO 2005/074713; published Aug. 18, 2005.
MS: JP 2014-27926 A; published on 13-Feb-2014.

Independent claim 1
Aquino teaches methods of making liquid foods (pg. 3, 13+; and pg. 4, 9+) for use in food products, including: dressings, soups, sauces, relishes, mustards, dips, spreads, fillings, ketchups or the like (i.e. food seasonings). Therefore Aquino teaches methods of making liquid food seasonings, as claimed.

Independent claim 1
Water-insoluble dietary fiber
Aquino teaches that the composition comprises insoluble fiber (i.e. water insoluble dietary fiber) (pg. 3, 14+, including 32+) in amounts of from about 0.05 to 3 wt% (1st full para. of the Detailed Description, starting on pg. 4), which encompasses the claim of 0.25 to 15 mass% of a water-insoluble dietary fiber.
Juice
Aquino teaches that the composition comprises a base flavor, wherein the preferred type is a juice, including fruit or vegetable juice types (pg. 8, 20+), in amounts of from about 10 to 35 wt% (pg. 9, 4+), which makes obvious  one or more of the group consisting of a fruit juice and a vegetable juice, in an amount of 50 % or less by mass, wherein the fruit juice consists of a liquid part of a fruit and the vegetable juice consist of a liquid part of a vegetable, as claimed.
In light of paras. 0015-0016 of the pending Specification, juice is a product obtained by crushing, squeezing, pureeing or grating a fruit or vegetable, to make a squeezed liquid, to be referred to as a liquid part thereof, therefore a with regard to the prior art, the claim of the fruit juice consists of a liquid part of a fruit and the vegetable juice consist of a liquid part of a vegetable" encompasses any part obtained by crushing, squeezing, pureeing or grating a fruit or vegetable, to make a squeezed liquid, to be referred to as a liquid part thereof (see paras. 0015-0016 of the pending Specification).
Aquino teaches that the juice typically comprises less than about 8.0% by weight solids, which encompasses the claim of the juice consist of a liquid.
Therefore because juice, by definition, is the liquid obtained from fruits and vegetables, and in light of the pending Specification, the juice of Aquino’s teaching of juice, encompasses wherein the juice consists of a liquid part of a fruit and the vegetable juice consist of a liquid part of a vegetable.
In the alternative, since the claimed juice in the composition as a whole includes solid ingredients, including insoluble fiber of claim 1 and other solids of claims 3-6, when in the composition as a whole, as claimed, the juice is not limited to only liquids. 

Ratio of fiber to juice 
As discussed above, Aquino teaches that the composition comprises:
from about 0.05 to 3 wt% insoluble fiber; and
from about 10 to 35 wt% fruit or vegetable juice, 
which provides a mass ratio of 1:3.33 (3:10) to 1:700 (0.05 to 35) wt% of insoluble fiber to fruit or vegetable juice, which encompasses the claimed ratio where the mass% of each ingredient is in a ratio of 1:1 to 1:100 mass %.



Solid ingredients
Aquino teaches that the liquid composition comprises from about 4.5 to 33 wt% solids (pg. 8, line 20+), which anticipates the claim of solid ingredients, as claimed.  

Size of the solid ingredients: Aquino does not limit the size of the solid ingredients, including a size of 1 mm or more and 60 mm or less, as claimed.
MS also teaches methods of making liquid seasonings, comprising: juice (i.e. ponzu) and solids (4th para. on pg. 4).
MS teaches the solids are of a size that can be poured out of the container (4th para. on pg. 4), wherein the container spout has an inner diameter of 3 to 30 mm (Ab.); therefore the size of the solids are below 30 mm, which encompasses the claimed size of 1 mm or more and 60 mm or less.
MS teaches that the solid content provides flavoring (2nd full para. on pg. 5).
Therefore one in the art would be motivated to uses the solids of MS, for the benefit of flavoring.
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making liquid seasonings comprising juice and solids, as the modified teaching above, to include the size of the solids, as claimed, because MS teaches that the solids having an encompassing size provides flavoring, therefore one in the art would be motivated to uses said solids for the benefit of flavoring; and the teaching further illustrates that the art finds encompassing sizes of solids as being suitable for similar intended uses, including (see MPEP 2144.07).

Dependent claims
As for 2, Aquino teaches that the type of water-insoluble dietary fiber used, includes types found in fruit, vegetables and grains (pg. 4, 28+), which are commonly known to include cellulose (Official Notice is taken herein).  

Claim 4 requires the solid ingredient prior to inclusion to the liquid seasoning is a dried ingredient, however, since the claims are toward a liquid composition and the patentability of a product does not depend on its method of production (MPEP 2113.I), this limitation makes no distinction over the rejection above.

Claims 5-5 require the claimed solid ingredients are in an amount of 5 to 60% by mass based on the total amount of the liquid seasoning on a wet weight basis, and Aquino teaches that the liquid composition comprises from about 4.5 to 33 wt% solids, which encompasses such a claim.







Claim 2 is also rejected under 35 U.S.C. 103 as being unpatentable over Aquino in view of MS, as applied to claims 1-2 and 4-6 above, further in view of Aguado.
Aguado: Development of okara powder as a gluten free alternative to all purpose flour for value added use in baked goods; Food Science Thesis; University of Maryland, 2010.

As for claim 2, Aguado also teaches methods of making liquid seasoning (i.e. soups) (see Chapter 1: introduction), with insoluble fiber (see section 2.3 Okara Composition) and further provides the use of powdered soy lees (i.e. okara powder) as the source.
Aguado also provides that soy lees powder provides the benefits of: lower weight gain; decrease in total serum cholesterol levels; suppression of an increase in total serum cholesterol levels; an increase in antioxidant status and higher apparent calcium absorption and retention (see the top half of pg. 12). 
Therefore, it would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making liquid food seasonings with insoluble fiber, as the modified teaching above, to include the specifically claimed source of insoluble fiber, from soy lees powder, as claimed, because Aguado illustrates that the art finds soy lees powder as being suitable for similar intended uses, including methods of making liquid food seasonings with insoluble fiber (see MPEP 2144.07), further the teaching also imparts reasoning for obviousness in that since it was known for such a thing to have been done, one of skill in the art would have had a reasonable expectation of success; and Aguado also provides that soy lees powder provides the benefits of: 
lower weight gain; decrease in total serum cholesterol levels; suppression of an increase in total serum cholesterol levels; an increase in antioxidant status and higher apparent calcium absorption and retention. 
 
Response to Arguments
It is asserted, that in the Advisory Action dated July 5, 2022, the Examiner asserts that claim 1 presents a broad range or limitation together with a narrow range because the claim requires individual amounts of 0.25 to 15 mass% of water-insoluble dietary fiber and 50 mass% or less of fruit/vegetable juice. Advisory Action, p. 5. The Examiner further asserts that a mass% ratio range between the water insoluble dietary fiber and fruit/vegetable juice is a narrower range that the individual amounts require. Id., p. 6. 
Amended claim 1 recites, inter alia, "wherein the amount of the water-insoluble dietary fiber and the amount of the one or more of the group consisting of the fruit juice and the vegetable juice are selected such that the content ratio between the water-insoluble dietary fiber by mass% and the one or more of the groups consisting of a fruit juice and a vegetable juice by mass% meets 1:1 to 1:100." Applicant respectfully notes that the amount of the water-insoluble dietary fiber is selected from the claimed range of 0.25 to 15 % by mass and the amount of fruit/vegetable juice is selected from the claimed range of 50 % or less by mass to meet the claimed content ratio range between the water-insoluble dietary fiber and fruit/vegetable juice of 1:1 to 1:100. In other words, the content ratio range is claimed based on the claimed amount ranges of the water-insoluble dietary fiber and fruit/vegetable juice, and the content ratio cannot be determined based on the fiber and juice amounts outside of the claimed ranges.
Therefore, amended claim 1 does not claim both narrow and broad ranges, and the claimed amount and ratio ranges do not render claim 1 indefinite. 
In response, a claimed ratio of two ingredients is a distinct amount, then claimed amounts of two ingredients are other distinct amounts, which means that the claimed amount of the two ingredients is presented by the use of a broad and then a narrow amount, which makes the claim indefinite.  Even is the claim presented the ratio is an amount within the two individual ranges provided, a ratio within the two range still presents a second range.  
Applicant has the right to further limit an amount within a range, wherein the amounts of ingredient A and ingredient B are in a ratio of …, in a dependent claim.  This dependent claim must make clear that the ratio further limits the claimed ranges set forth in the independent claim. For example:
Independent claim: A composition comprising:
5 to 10 wt% of ingredient A; and
10 wt% or less of ingredient B.
Dependent claim: Wherein the wt% of ingredient A and ingredient B, further have a wt% ratio of A:B to A:B.
Applicant’s argument is not persuasive and the indefinite rejection stands.
 
It is asserted, that the Examiner asserts in the Office Action dated March 16, 2022 that claim 1 requires a mass ratio, but the type of mass is missing a unit, which makes the scope of the claim unclear. Office Action, p. 3. The Examiner further asserts that it is unclear as to how a liquid comprises any type of ingredients in a solid form when they are in the liquid, or how liquid ingredients like juice remain in the composition as a whole without mingling with the water insoluble ingredients claimed to make a juice consisting of only liquid. Id., p. 14. 
 	Claim 1 is amended to recite, inter alia, "a content ratio between the water-insoluble dietary fiber by mass% and the one or more of the groups consisting of a fruit juice and a vegetable juice by mass% meets 1:1 to 1:100" and clarify that the unit of the content of water-insoluble dietary fiber and fruit/vegetable juice is "mass%." Because the content ratio does not include the term "mass ratio," and is a ratio between the water-insoluble dietary fiber by mass% and fruit/vegetable juice by mass%, the claimed content ratio range of amended claim 1 does not render the claim indefinite. 
Claim 1 is further amended to remove the limitation "wherein the fruit juice consists of a liquid part of a fruit and the vegetable juice consist of a liquid part of a vegetable," such that the liquid seasoning comprises a water-insoluble dietary fiber, and one or more of the group consisting of a fruit juice and a vegetable juice. Thus, the Examiner's assertion "how liquid ingredients like juice remain in the composition as a whole without mingling with the water insoluble ingredients claimed to make a juice consisting of only liquid" does not apply to amended claim 1. The Examiner acknowledges in the Advisory Action dated July 5, 2022 that the above amendments would resolve all indefiniteness issues other than the alleged issues associated with the claimed ranges. 
In response, Applicant’s timely response is appreciated, and said Rejections are not re-issued herein.
 

It is asserted, that regarding claim 4, the Examiner asserts in the Advisory Action dated July 5, 2022 that the claimed dried ingredient in a liquid composition is indefinite because it is not toward what is specifically in the composition itself. Advisory Action, pp. 7-8. 
Amended claim 4 recites, inter alia, "wherein the solid ingredient prior to inclusion to the liquid seasoning is a dried ingredient." The present specification discloses that solid ingredients used in the liquid seasoning may be any of a raw ingredient, a salted ingredient, and a dried ingredient, indicating that the dried ingredient is a type of ingredient. See para. [0019] of the specification as published or para. [0017] of the specification as filed. Applicant respectfully notes that the term "dried ingredient" does not imply that the ingredients remain dry in the liquid seasoning. Therefore, claim 4 is amended to clarify that the ingredient is dry prior to inclusion to the liquid seasoning. Because the claimed dried ingredient does not imply that the ingredient remains dry in the seasoning, the dried ingredient in amended claim 4 does not render the claim indefinite. 
In response, it is agreed that claim 4 is no longer indefinite.

It is asserted, that regarding claim 1, the Examiner asserts in the Office Action dated March 16, 2022 that Aquino teaches a method of making liquid foods, and that the composition of Aquino comprises about 0.05 to 3 wt% of insoluble fiber, and a base flavor which includes fruit or vegetable juice in an amount of 10 to 35 wt%, which provides a mass ratio of insoluble fiber to fruit/vegetable juice of 1:3.33 to 1:200. Office Action, pp. 5-7. The Examiner further asserts that the juice of the present 
disclosure is a product obtained by crushing, squeezing, pureeing, or grating a fruit or vegetable, to make a squeezed liquid, to be referred to as a liquid part. Id., p. 6. Furthermore, the Examiner asserts that Aquino teaches that the juice comprises less than about 8.0% by weight solids that encompasses the claimed juice consisting of liquids. Id. Therefore, the Examiner concludes that because juice, by definition, is the liquid obtained from fruits and vegetables, Aquino's juice encompasses wherein the juice consists of a liquid part of a fruit and the vegetable juice consist of a liquid part of a vegetable. Id. 
Claim 1 is amended to recite that the liquid seasoning comprises a solid ingredient, and further amended to recite, inter alia, "wherein a size of the solid ingredient is 1 mm or more and 60 mm or less." The present disclosure relates to a liquid seasoning containing water-insoluble dietary fiber and one or more of the group consisting of a fruit juice and a vegetable juice. Abstract and para. [0008] of the specification as published or para. [0007] of the specification as filed. The liquid seasoning may further contain a solid ingredient. Id., para. [0019] or para. [0017]. The solid ingredient refers to a solid ingredient which is different from a grated ingredient or a paste ingredient obtained by mixing the water-insoluble dietary fiber and the fruit juice and/or the vegetable juice. Id. Furthermore, the solid ingredient may have a size of 1 mm or more and 60 mm or less so that the food texture of the solid ingredient is obtained. Id. 
Aquino teaches a food composition comprising insoluble fiber, water, and a flavor base. Aquino, p. 3, 11. 14-18. Aquino further teaches that a flavor base is a fruit-based or vegetable- based product. Id., p. 8,11. 21-23. The fruit-based or vegetable-based product contains solids such as pulp, insoluble particles, seed, skins, fibers and/or pectin natural as a result of processing the precursor fruit or vegetable, meaning that the solids are different from insoluble dietary fibers. Id., p. 4, 11. 16- 19 and p. 8, 11. 21-23. Although Aquino teaches the size of insoluble fibers to be about 25 to about 400 microns (Aquino, p. 5, 11. 14-16), claimed insoluble dietary fibers are different from the solid ingredients as discussed above. Thus, the size of Aquino's insoluble fiber, which the Examiner asserts as corresponding to the claimed water-insoluble dietary fiber, cannot correspond to the size of the solid ingredients. Aquino is silent regarding the size of solids. Because Aquino does not teach or suggest the size of solids, a person of ordinary skill in the art would not arrive at the claimed liquid seasoning comprising solid ingredients with a size of 1 mm or more and 60 mm or less. Thus, amended claim 1 is not rendered obvious by Aquino. 
In response, please see the modified grounds of rejection, above, necessitated by said amendments.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955. The examiner can normally be reached T-TH 9:00 am - 5:00 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571)272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Patricia George
Primary Examiner
Art Unit 1793



/PATRICIA A GEORGE/Primary Examiner, Art Unit 1793